The respective attorneys for the parties on this appeal from an order of the Supreme Court, Westchester County, dated August 15, 1975, have agreed that the appeal be withdrawn, without costs, and that the case proceed to trial on December 19, 1975, after a conference held in this court before Mr. Justice Gittleson on November 26, 1975, and they thereupon signed a *812stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and the case is directed to be tried at the Supreme Court, Westchester County, on December 19, 1975. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.